Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claim is allowable because the prior art fails to teach an annular wall being made of a resilient elastomer material and having self-closing slits for exiting said lubricant when said actuator of said lubricant dispenser is depressed to apply a pumping pressure and for closing said slits when the pumping pressure is removed upon release of said actuator from a depressed position as set forth in claim 1.
Megaro et al. teaches a lubricant dispenser 58 and roller 162 with holes 164 to release the shaving material.  However, the holes 164 fails to teach the resilient elastomer material and having self-closing slits.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507.  The examiner can normally be reached on Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724